Plaintiff wife had been a passenger on a subway train owned and operated by defendant Murray, as receiver. Having ascended the stairway to the street, she walked on a landing at the head of the stairway. When she had proceeded about four-feet she did not notice there was a step from the landing to the sidewalk and she fell and was injured. She obtained a verdict against Murray and the City of New York, and her husband also recovered for loss of services and for expenses. Said defendants appeal. Judgment reversed on the law and the facts, with costs, and complaint dismissed on the law, with costs. In our opinion the plaintiffs failed to establish negligence on the part of the appellants. The step from the landing to the sidewalk at the place where plaintiff wife fell was approximately six inches in height. Plaintiffs concede there was no defect in the landing or sidewalk, but contend the construction was defective in plan. The proof discloses that there are many such landings at the subway exits and the appellants showed that the landing in question was constructed approximately eighteen years ago and that there had been continued user without report or complaint of any accident. This proof negatived negligence arising out of claimed faulty construction. (De Salvo v. Stanley-Mark-Strand Corp., 281 N. Y. 333.) Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.